DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the filing of 05/24/2021.
Claims 1, 3 - 4, 12, and 14 - 16 have been amended by Applicant.
Claims 5 - 11, and 17 were previously presented by Applicant.
Claims 2 and 13 have been cancelled by Applicant.
Claims 18 - 20 were previously withdrawn by Applicant due to an election requirement.
Claims 1, 3 - 12, and 14 - 17  are pending and have been examined.
THIS ACTION IS MADE FINAL.

Response to Arguments

The prior claim objections to claims 18 - 20 are withdrawn due to Applicant's arguments and amendments.
The prior 35 USC 112(b) rejection as to claim 4  is withdrawn due to Applicant's arguments and amendments. 
The prior 35 USC 112(b) rejection as to claims 1 and 13  is withdrawn due to Applicant's arguments and amendments (note that claim 13
The prior 35 USC 101 rejection as to claims 1 - 17  (now as to claims as amended 1, 3 - 12, and 14 - 17, claims 2 and 13 having been cancelled by Applicant) is maintained. Respecting 35 USC 101, examiner notes that NFC technology is Specified relative to how the mobile device communicates with the contactless blank IC card, but the same is not claimed. 
With regard to the limitations of claims  1, 3 - 12, and 14 - 17  -  15, Applicant argues that the claims as amended are patent eligible under 35 USC 101 because they meet the analysis set forth by the Supreme Court. Remarks 7 - 8. Examiner respectfully disagrees.  The subject claims noted were analyzed using the 2019 PEG guidelines and are still considered ineligible under U.S.C. The subject claims are not eligible under 35 USC 101 because they do not meet the requirements of the test set forth by the Supreme Court. Step 1 is met because the claims are directed towards one of the four statutory categories; Part 2A-Prong1 of the test is trying to evaluate if the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG);  Part 2A-Prong 2 is to evaluate whether the subject claims recite additional elements that integrate the exception into a practical application, and, lastly, Part 2B checks whether the amount to significantly more than the abstract idea. A detailed and formal analysis pursuant to 35 USC 101 as the same applies to the amended claim set will follow below.
As respects 35 USC 101, the claims as a whole amount to a drafting effort designed to monopolize the exception.  The additional limitations when taken individually and in combination are not sufficient to amount to significantly more than the judicial exception because the claims do not provide improvements to another technology or technical field, improvements to the function of the computer itself, nor do they provide 
The claim(s) recite an abstract idea of:
establishing, communicating, receiving, transferring, and storing data.
Applicant argues pursuant to 35 USC 103 that authenticating a user is different than authenticating a server/ Remarks 9 - 10. Nowhere in the Disclosure however is this so called difference actually addressed.
Applicant is simply applying generic computer / computer related system(s) to the abstract idea set forth. Applicant moreover is generally linking without more the abstract idea to the technological field of communications between a mobile device, remote server, and IC card. No specific improvement to computer technology is set forth. A detailed and formal analysis pursuant to 35 USC 101 as the same applies to the specifics of the amended claims follows below.
Applicant argues pursuant to 35 USC 103 that neither Scipioni, Lynn, nor  Wankmuller , nor any combination thereof, teach that the IC card may also authenticate the remote personalization server. Remarks 9. This argument is not persuasive. See  detailed Scipioni analysis below, at [011] (Note that this limitation which was previously contained in now cancelled claim 2 has been incorporated into claims 1 and 12). 
Generally as to obviousness, examiner submits that it is determined on the basis of the evidence as a whole and the relative persuasiveness of the arguments. See In re Oetiker, 977 F.2d 1443, 1445, 24 USPQ2d 1443, 1444 (Fed. Cir. 1992); In re Hedges, 783 F.2d 1038, 1039, 228 USPQ 685,686 (Fed. Cir. 1992); In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ 785,788 (Fed. Cir. 1984); and In re Rinehart, 531 F.2d 1048, 1052, 189 USPQ 143,147 (CCPA 1976). Using this standard,  examiner submits that the burden of presenting a prima facie case of obviousness was successfully established in the prior Office Action of 09/30/2020, and also respecting the pending amended claim set of 05/24/2021 as seen below.
Examiner recognizes that references cannot be arbitrarily altered or modified, and that there must be some reason why a person having ordinary skill in the relevant art would be motivated to make the proposed modifications. Although the motivation or suggestion to make modifications must be articulated, it is respectfully submitted that there is no requirement that the motivation to make modifications must be expressly articulated within the references themselves. References are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures, In re Bozek, 163 USPQ 545 (CCPA 1969).
Examiner also notes that the motivation to combine the applied references is, where appropriate in the below detailed analysis pursuant to 35 USC 103, additionally accompanied by select passages from the respective references which specifically support that particular motivation. It is also respectfully submitted that motivation based on the logic and scientific reasoning of one ordinarily skilled in the art at the time of the invention, which evidence can also support a finding of obviousness, is otherwise provided in the detailed 35 USC 103 analysis of the claim set below.  In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to a person of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).


Claim Rejections – 35 USC 101

35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3 - 12, and 14 - 17  are rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 1 is directed to a method (process), and independent claim 12 is also directed to a method (process) which are both statutory categories of invention pursuant to 35 USC 101.  (Step 1: YES, the independent claims fall within a statutory category).


Independent system claim 1 recites the limitations of:
...establishing communications...; ...receiving, storing and transferring data; 
Independent claim 1 recites the abstract idea of:
establishing, communicating, receiving, transferring, and storing data.
The above independent claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a certain method of organizing human activity, which includes a commercial interaction. A certain method of organizing human activity is one of several groupings of abstract ideas. This activity can be carried out by humans who utilize words,  pens, parchment, telephones, winks, nods, and/or handshakes to communicate data between entities (Step 2A - Prong 1: YES. The independent claims recite an abstract idea).
The above referenced independent claim limitations do not integrate the abstract idea into a practical application because they simply apply  generic computer components to the recited abstract idea. The limitations otherwise attempt to use a computer / computer components  as a tool to perform the above noted abstract idea. The generic computer / computer components here include a contactless IC card, mobile device, and server. These computer / computer components found within the independent claims are recited at a high-level of generality (e.g., a generic computer and/or generic computer component performing a generic computer function, for example, "communication"). They amount to instructions to perform the abstract idea by applying generic computers / computer components to it. The recitation of high level generic computer(s) / computer components in a claim do not necessarily preclude that claim from still reciting an abstract idea. The independent claim's above noted additional elements do not integrate the above articulated abstract idea into a practical application. Any high level, generic computer / computer component capable of establishing, communicating, receiving, transferring, and storing data among and between entities could perform the abstract idea. That said, the independent claim does not impose any meaningful limits on practicing the abstract idea. The independent claim is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in the independent claim do not integrate the abstract idea into a practical application).
It should again be here noted that NFC technology is Specified relative to how the mobile device communicates with the contactless blank IC card, but the same is not claimed. 
The independent claims also lack any additional elements which are sufficient to amount to significantly more than the judicial exception, either separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an  “inventive concept”. As discussed above with respect to the lack of integrating the abstract idea into a practical application, the additional elements consisting here of various pieces of computer hardware amount to no more than mere instructions to perform the judicial exception by applying (as tools) high level generic computer(s) / computer components to it. Mere instructions to perform a judicial exception by applying such generic computer(s) / computer components to it cannot provide an inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Given the above, the additional elements of the independent claim do not change the outcome of the analysis.  Claims 1 and 12 are not patent eligible. (Step 2B: NO. The independent claims do not provide significantly more than the judicial exception).
The dependent claims 3 - 11 and 14 - 17 all further articulate the independent claim's abstract idea itself and/ or they link their limitations to a particular technological environment or field of use, by reciting the limitations of:
... further comprising, ... authenticating the contactless blank IC payment card (claim 3, linking to the IC card technological environment); ... wherein the second communication channel includes the first communication channel (claim 4, further limiting); ... further comprising, ... transmitting a user's name ... (claim 5, further limiting);  ... wherein ... includ[ing]  a ... name ...; (claim 6, further limiting);  ... further comprising, ... transmitting ... information to the remote personalization server computer (claim 7, linking to a computer laden technological environment); ... wherein the contactless blank IC payment card is also configured as a contact IC card (claim 8, linking to the IC card technological environment); ... wherein the contactless blank IC payment card has a payment application program stored therein ... (claim 9, further limiting);  ... wherein the ... step[s] are performed at a retail store (claim 10, further limiting);  ... further comprising, ... transmitting ... power from the mobile device to the contactless blank IC payment card (claim 11, linking to the IC technological environment); ... placing and transmitting steps ... not performed at a retail store (claim 14, further limiting);  ... wherein the contactless blank IC payment card has a payment application program stored therein ... (claim 15, linking to the IC technological environment); ... further comprising, ... purchasing the contactless blank IC payment card at a retail store (claim 16, further limiting);  ...  wherein the contactless blank IC payment card is also configured as a contact IC card (claim 17, further limiting).
The above analyzed dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception. Dependent claims 3 - 11 and 14 - 17 are also directed to an abstract idea.

Claims 1, 3 - 12, and 14 - 17  are not patent-eligible.   


Claim Rejections – 35 USC 103


In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
     obviousness or nonobviousness.



Claims 1, 3 - 8,  10 - 12, 14, and 16 - 17  are rejected pursuant to 35 USC 103 as being unpatentable over Scipioni (US20160300228A1), in view Lynn (US20130305035A1).

Regarding claim  1:
Scipioni teaches:
establishing a first communication channel between a contactless blank IC (integrated circuit card) and a mobile device that is positioned for wireless communication with the contactless blank IC payment card; Note that the "first" and "second" "communication channels" set forth throughout these claims as amended  are disclosed generically and at a high level, and are thus interpreted under Broadest Reasonable Interpretation (BRI) of claim terms to include in their meaning that one or more said "channels" are synonymous with non-unique general electronic communication wireless or not links, connections and/or interfaces among and between the several IC cards, mobile devices and remote servers as set forth herein, that said .  .  . ("A user having an account with a payment provider receives an unregistered payment card that is associated with the payment provider, and that includes a magnetic strip encoded with a number unique to the card and a machine readable code such as a QR/barcode embossed thereon. The user may then open an application on the user's mobile device to capture the number associated with the card by, for example, scanning the QR/barcode, capturing an image of the number, ... The user may also authenticate with the payment provider by entering login credentials. The user may then confirm a request to link the number of the card with the user's payment provider account, which activates and links the card to the user account so that the user can immediately use the card for purchases.", [ABSTRACT]) and ("In one embodiment, a user having an account with a payment provider, ... is able to go to a store or merchant location and pick an unregistered  [i.e., "blank", see herein]  payment card associated with the payment provider.", [011]) and ("... the (sp) selects a physical payment card ... made available at a store, merchant location, kiosk, or other physical location. ... a store may have a stack of cards at an entrance of the store. ... The cards may have a magnetic strip, NFC chip, or other means to enable card information to be read for conducting a payment transaction with the store or others through a payment provider,", [012]) and ("... the user scans ... information from the card at step 104. ... the user may scan the QR/barcode with a user device, such as a smart phone.", [013]) a high level, generic, wireless communication channel which links the user obtained blank IC card to the user device is established;
establishing a second communication channel, via the mobile device, between a remote personalization server computer and the contactless blank IC payment card; As set forth above establishing a "communication channel" is equivalent to establishing a communication link, connection and/or interface, that said, ("Once the user selects a card, which can be any available payment card at the store, the user scans or otherwise captures information from the card at step 104. For example, the user may scan the QR/barcode with a user device, such as a smart phone. The user may also take a picture of a printed or embossed number or enter the number manually by keyboard or voice. In other embodiments, the user may enter a URL with a code associated with the card.", [013]) and ("At step 106, the user accesses the user's account with the payment provider. Note that steps 104 and 106 may be performed in different orders or combined. Accessing the account may include the user entering a PIN or password, along with a user identifier if needed. In one embodiment, the user opens a mobile application for the payment provider and enters in the user PIN/password. The user ... may also be asked to enter a user name, email address, phone number, or other user identifier. This allows the payment provider to access the user's account. If the user has not set a mobile PIN, the user may be requested to create one or a mobile PIN may be created by the payment provider, such as through the user password.", [014]), and, once again, as to wireless generic high level links, connections, channels, and/or interfaces among and between the several entities herein  ... ("User device 310 may include one or more browser applications 315 which may be used ... to provide a convenient interface to permit user 305 to browse information available over network 360. ... browser application 315 may be implemented as a web browser or mobile browser configured to view information available over the Internet, such as account information from the payment provider.", [033]), a generic second communication  channel, link, connection and/or interface is established between the remote server and the IC card via the mobile device;
the contactless blank IC payment card authenticating the remote personalization server computer; Under examiner's obligation to apply Broadest Reasonable Interpretation (BRI) of claim terms, the claim term "blank" vis a vis an integrated chip card includes in its meaning that said card is devoid initially of having any particular client data registered with the payment provider; moreover, consistent with the Specification at  p. 2, lines 8 - 12,  and p. 14, line 11 - 14,  said "blank" IC card may still have branding, identification of the payment network, the card product, application program(s) loaded on the card's IC, security elements, and/or a serial number(s); moreover, this limitation further includes in its meaning that the said "blank" IC card "authenticates" the remote personalization server by dent of the above said non-client information on the "blank" card prior to any client information being put on the same by and through the communications link between the two, that said ... ("In one embodiment, a user having an account with a payment provider, such as PayPal, Inc. of San Jose, Calif., is able to go to a store or merchant location and pick an unregistered payment card associated with the payment provider. The card may have a magnetic strip encoded with a number unique to the card and a machine readable code, such as a QR/barcode, embossed thereon. The card may or may not have a corresponding number embossed or printed on the card. Once a card is selected, the user may open an application on the user's mobile smart phone or other device to scan or otherwise capture the number associated with the card. For example, the user may scan the QR/barcode, take a picture of the number, speak the number into the device, or even manually enter the number into the user's device.", [011]) and ("The cards may have a magnetic strip, NFC chip, or other means to enable card information to be read for conducting a payment transaction with the store or others through a payment provider", [012]) and ("In store activation card", [Title]), authentication among and between the remote server and the IC card is accomplished as above.
Scipioni does not expressly disclose, but Lyne teaches:
receiving and storing, in the contactless blank IC payment card, payment card personalization data; Note that under BRI, any data sent to and fro between the server, mobile device, and IC card is "personal" since it deals with that specific person's (user) information related to the account, that said ... ("The encrypted information from the central computer host 175 can be sent to the contactless smart card 105 and used to update secure information of the contactless smart card 105.", [034]) and ("The mobile device can communicate with the smart media using near-field communication (NFC) by creating an encrypted connection with a remote computer while bypassing a secure element of the mobile device. This allows the mobile device to read and write to the smart media using standard protocols.", [021]) ("The method also includes communicating encrypted data to the card reader, via the secure communications link, to be written on the smart media.", [04]), secure info which as above includes "personalization data"  may be written to the IC card;
said data having been downloaded from the remote personalization server computer to the contactless blank IC payment card via the second communication channel. ("The method also includes communicating encrypted data [downloaded from the central computer host, as above] to the card reader, via the secure communications link, to be written on the smart media.", [04]), a high level generic "second" communication channel is used for downloading data from the remote server to the otherwise unregistered / blank IC card.. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Scipioni  to incorporate the teachings of Lyne because the system set forth in Scipioni would increase its efficiency by incorporating the capability to write information from the remote server / mobile device to the IC chipped payment card as in Lyne. ("The mobile device can communicate with the smart media using near-field communication (NFC) by creating an encrypted connection with a remote computer while bypassing a secure element of the mobile device. This allows the mobile device to provide point-of-sale (POS) functionality by reading and/or writing to the smart media, without compromising the security of the smart media.", [ABSTRACT]) 

Regarding claim 2: (cancelled by Applicant)
Regarding claim 3:
The combination of Scipioni and Lyne discloses the limitations of claim 1:
Scipioni further teaches:
after the step of establishing the second communication channel and before the receiving and storing step: the remote personalization server computer authenticating the contactless blank IC payment card. ("For example, the user may scan the QR/barcode, take a picture of the number, speak the number into the device, or even manually enter the number into the user's device. The user, either before or after the number capture, also authenticates with the payment provider, such as by entering login credentials, which may include a password/PIN and a user identifier if needed.", [011]), after establishing the wireless connection, link, channel, and/or interface between them, and before the above mentioned further steps, authentication among and between the remote server and the IC card may be accomplished.
Regarding claim 4:
The combination of Scipioni and Lyne discloses the limitations of claim 1:
Scipioni further teaches:
wherein the payment card personalization data is received via a data communication channel over both the second communication channel Please note, as above detailed under BRI, that examiner is interpreting this limitation to include in its meaning that the "first" and "second" channels are specified as generic and high level, and therefore may be equivalent to each other and/or the several wireless links, interfaces and/or connections which may be utilized at different times in this analysis, that said .  .  .("A user having an account with a payment provider receives an unregistered payment card that is associated with the payment provider, and that includes a magnetic strip encoded with a number unique to the card and a machine readable code such as a QR/barcode embossed thereon. The user may then open an application on the user's mobile device to capture the number associated with the card by, for example, scanning the QR/barcode, capturing an image of the number, ... The user may also authenticate with the payment provider by entering login credentials. The user may then confirm a request to link the number of the card with the user's payment provider account, which activates and links the card to the user account so that the user can immediately use the card for purchases.", [ABSTRACT]) and ("In one embodiment, a user having an account with a payment provider, ... is able to go to a store or merchant location and pick an unregistered  [i.e., "blank", see herein]  payment card associated with the payment provider.", [011]) and ("... the (sp) selects a physical payment card ... made available at a store, merchant location, kiosk, or other physical location. ... a store may have a stack of cards at an entrance of the store. ... The cards may have a magnetic strip, NFC chip, or other means to enable card information to be read for conducting a payment transaction with the store or others through a payment provider,", [012]) and ("... the user scans ... information from the card at step 104. ... the user may scan the QR/barcode with a user device, such as a smart phone.", [013]) a high level, generic, wireless communication channel which links the user obtained blank IC card to the user device is established;


Scipioni does not expressly disclose, but Lyne teaches: 
and the first communications channel ("The method also includes communicating encrypted data [downloaded from the central computer host, as above] to the card reader, via the secure communications link, to be written on the smart media.", [04]),
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Scipioni  to incorporate the teachings of Lyne because the system set forth in Scipioni would increase its efficiency by making it clear that one may write account information from the remote server / mobile device to the IC chipped payment card as in Lyne. ("The mobile device can communicate with the smart media using near-field communication (NFC) by creating an encrypted connection with a remote computer while bypassing a secure element of the mobile device. This allows the mobile device to provide point-of-sale (POS) functionality by reading and/or writing to the smart media, without compromising the security of the smart media.", [ABSTRACT]) 

Regarding claim 5:
The combination of Scipioni and Lyne discloses the limitations of claim 1:
Scipioni further teaches:
further comprising, prior to the receiving and storing step:   the mobile device transmitting a user's name to the remote personalization server computer. ("At step 106, the user accesses the user's account with the payment provider. Note that steps 104 and 106 may be performed in different orders or combined. Accessing the account may include the user entering a PIN or password, along with a user identifier if needed. In one embodiment, the user opens a mobile application for the payment provider and enters in the user PIN/password. The user identifier may already be available through the mobile device, but if not, the user may also be asked to enter a user name, email address, phone number, or other user identifier. This allows the payment provider to access the user's account.", [014]). 

Regarding claim 6:  
The combination of Scipioni and Lyne discloses the limitations of claim 5:
Scipioni does not expressly teach, but Lyne teaches:
wherein said payment card personalization data downloaded from the remote personalization server computer to the contactless blank IC payment card includes said user's name that was transmitted to the remote personalization server computer from the mobile device. ("At block 410, identifying information regarding the smart media is received [which may include] a card number, serial number, and/or other identifier of the smart media. Additionally or alternatively, identifying information can include user identification information, such as a username, password, etc.", [056]) and ("The encrypted information from the central computer host 175 can be sent to the contactless smart card 105 and used to update secure information of the contactless smart card 105.", [034]), all info initially communicated via a wireless link to the remote computer, including user's name, may then be downloaded to the card, as above. Also as above, this may all be done via the mobile device, see also Fig. 4. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Scipioni  to incorporate the teachings of Lyne because the system set forth in Scipioni would increase its efficiency by incorporating the capability to write information, including the username, from the remote server / mobile device user to the IC chipped payment card as in Lyne. 
Regarding claim 7:
The combination of Scipioni and Lyne discloses the limitations of claim 5:
Scipioni further teaches:
further comprising, prior to the receiving and storing step:  the mobile device transmitting user contact information to the remote personalization server computer. ("At step 106, the user accesses the user's account with the payment provider. Note that steps 104 and 106 may be performed in different orders or combined. Accessing the account may include the user entering a PIN or password, along with a user identifier if needed. In one embodiment, the user opens a mobile application for the payment provider and enters in the user PIN/password. The user identifier may already be available through the mobile device, but if not, the user may also be asked to enter a user name, email address, phone number, or other user identifier. This allows the payment provider to access the user's account.", [014]), contact info is sent.

Regarding claim 8 and 17:
The combination of Scipioni and Lyne discloses the limitations of claims 1 and 12:
Scipioni further teaches:
wherein the contactless blank IC payment card is also configured as a contact IC card. ("A user having an account with a payment provider receives an unregistered payment card that is associated with the payment provider, and that includes a magnetic strip encoded with a number unique to the card and a machine readable code such as a QR/barcode embossed thereon.", [ABSTRACT]) and ("The card may have a magnetic strip encoded with a number unique to the card and a machine readable code,", [011]), a contact card may be employed.

Regarding claims 10 and 14:
The combination of Scipioni and Lyne discloses the limitations of claims 1 and 12:
Scipioni further teaches:
wherein the establishing steps and the receiving and storing step are performed at a retail store. ("In-store card activation", [TITLE]) and ("FIG. 1 is a flowchart 100 showing a process a user performs in activating a payment card at a store or other physical location.", [012]), the steps may be performed at a store (retail location), and note that here considered claim 14  has the same steps not occurring at a retail store, i.e., that they occur at some other location, as does this citation.
Regarding claim 11:
The combination of Scipioni and Lyne discloses the limitations of claim 1:
Scipioni does not expressly teach, but Lyne teaches:
further comprising, during the receiving and storing step, transmitting electrical operating power from the mobile device to the contactless blank IC payment card. Note that the above mentioned umpteen different situations of writing information to the IC card with the mobile device during the receiving and storing step are done using electrical power which is necessarily wirelessly transmitted by the portable device to the contactless NFC chipped IC card. An example is ("the back-end system 240 then debits the contactless smart card 210, via the card reader 510, of the indicated value (e.g., by writing a new value to the contactless smart card 210 that reflects a debit of the payment or the back-end account associated with the contactless smartcard 210).", [075]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Scipioni  to incorporate the teachings of Lyne because the system set forth in Scipioni would improve its efficiency by writing information (which necessarily includes electrical power transmission) to the IC card from the mobile device as in Lyne. 

Regarding claim 12:
Scipioni teaches:
positioning a mobile device for wireless communication with a contactless blank IC (integrated circuit) payment card; ("Once the user selects a card, which can be any available payment card at the store, the user scans or otherwise captures information from the card at step 104. For example, the user may scan the QR/barcode with a user device, such as a smart phone.", [013]);
receiving, in the mobile device, from a remote personalization server computer, personalization data for personalizing the contactless blank IC (integrated circuit) payment card after the contactless blank IC payment card has authenticated the remote personalization server computer; and ...  Note that under BRI, any data sent to and fro between the server and mobile device is "personal" since it deals with that specific person's (user) information related to the account, that said ... ("After the payment provider has located and accessed the user's account, at step 108, the user may see a message asking the user to confirm activating the just-scanned card. The message may be through a push notification, through an email, or other text message delivered to the user device used to communicate the card information at step 104. The message may also be communicated by voice, such as through a voice message or call to the user device.", [015])
Scipioni does not expressly disclose, but Lyne teaches:
transmitting the received personalization data from the mobile device to the contactless blank IC payment card.   ("The encrypted information from the central computer host 175 can be sent to the contactless smart card 105 and used to update secure information of the contactless smart card 105.", [034]) and ("The mobile device can communicate with the smart media using near-field communication (NFC) by creating an encrypted connection with a remote computer while bypassing a secure element of the mobile device. This allows the mobile device to read and write to the smart media using standard protocols.", [021]) and ("The method also includes communicating encrypted data to the card reader, via the secure communications link, to be written on the smart media.", [04]), secure info which as above includes "personalization data"  may be transmitted to the IC card in an encrypted form from the mobile device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Scipioni  to incorporate the teachings of Lyne because the system set forth in Scipioni would increase its efficiency by incorporating the capability to write information from the remote server / mobile device to the IC chipped payment card as in Lyne.

Regarding claim 13: (cancelled by Applicant).
Regarding claim 16:
The combination of Scipioni and Lyne discloses the limitations of claim 12:
Scipioni further teaches:
further comprising, prior to said placing step, purchasing the contactless blank IC payment card at a retail store.  ("in other embodiments, the card may be activated at the POS, such as by scanning the card and using the card at the POS. In this case, the merchant may get credit for selling the card, with the merchant able to charge the user a fee (such as $2) for “purchasing” the card. The payment provider may provide the user with a credit in the amount of the fee (e.g., $2) such that the user is made whole, but the merchant still receives a bonus for selling the card at the merchant location.", [028])

Claims 9 and 15 are rejected pursuant to 35 USC 103 as being unpatentable over Scipioni (US20160300228A1), in view Lynn (US20130305035A1), and in further view of Wankmuller (US20100044433A1).

 Regarding claim 9 and 15:
The combination of Scipioni and Lyne discloses the limitations of claims 1 and 12
That combination does not expressly disclose, but Wankmueller teaches:
wherein the contactless blank IC payment card has a payment application program stored therein prior to said establishing (or "placing", see claim 15) steps.  "((i) The security card 114 in the kiosk 404 (which may be, for example, a chip card formatted as an ID-1 chip card having a stored program adapted to establish a secure channel with the issuer) creates a first One-Time-Code, and sends it in the clear, to the proximity payment device issuer 406;", [052]) and ("As used herein, the term “blank card stock” or “blank payment device” is used to refer to a payment device (such as a proximity payment device made of paper or plastic), which has not yet been personalized and which has not yet been configured with a payment application. A process for “pre-personalizing” such blank card stock will be described further below in conjunction with FIG. 4. “Blank card stock” cannot be used in a payment transaction until it has been both pre-personalized (as discussed in FIGS. 2A and 3) and personalized (as discussed in FIGS. 2B and 4).", [18]), as above, a blank card has a high level, generic payment related program stored thereupon; the above security program is germane to the safe transmission of data / funds, thus, under BRI, any such "security" program in this context is also generally a "payment application program". 

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Scipioni  to incorporate the teachings of Wankmuller because the system set forth in  Scipioni  would increase its efficiency by having a built in payment program in the IC chipped card because the same would allow the security of the payment transfer to be further increased as done in Wankmuller. 


Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Examiner considered the following references although they were not expressly used in this analysis. See Form 892 attached hereto.
Yau - (US20160005032A1) - A method and system of authenticating a computer resource such as an application or data on a mobile device uses a contactless token to provide multi-factor user authentication. User credentials are stored on the token in the form of private keys, and encrypted data and passwords are stored on the device. When application user requires access to the resource an encrypted password is transmitted to and decrypted on the token using a stored private key. An unencrypted data encryption key or password is then transmitted back to the device under the protection of a cryptographic session key which is generated as a result of strong mutual authentication between the device and the token.
Ho - (US11037139,  filed 03/17/2016) -  A method of authenticating a mobile pay feature on a mobile device using a smart card is disclosed. The method includes offering a mobile pay functionality to a user on a mobile device and receiving an affirmative user input to enable the mobile pay functionality. A contactless logic disposed in the mobile device receives an encrypted authentication code from a subject smart card and attempts to authorize the mobile device user and the mobile device itself to use the smart card for mobile pay transactions. Once the mobile device and the user are authorized, the mobile pay function is enabled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached, M - F, 9 - 5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Bennett Sigmond can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have  any questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 - 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272 - 1000.




/MATTHEW COBB/            Examiner, Art Unit 3698


/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694